Pfeifer, J.,
dissenting.
{¶ 31} Granted, the relief sought by the union in its requests for a temporary restraining order and a preliminary and/or permanent injunction was broad. *113However, Judge Reed tailored the temporary restraining order he issued to fit within what he was jurisdictionally empowered to do. The trial court properly determined that it had “equitable jurisdiction to maintain the status quo of the parties while the grievance/arbitration process is taking place to protect both parties’ guaranteed right to effectively arbitrate their labor dispute and to protect the well recognized public interest in enforcing the arbitration clause in the CBA and to uphold the general favor that arbitration enjoys in Ohio.” Judge Reed has carefully limited his exercise of jurisdiction to exclude any matters that are within the exclusive jurisdiction of SERB or that fall under the terms of the CBA. The parties have now agreed to enter arbitration in this case, and the trial court’s exercise of jurisdiction will make that arbitration meaningful. The trial judge correctly prevented the state from locking the prison and throwing away the keys before the important issues between the parties could be resolved.
Jim Petro, Attorney General, Douglas R. Cole, State Solicitor, Elizabeth T. Smith, Chief Counsel, Stephen P. Carney, Senior Deputy Solicitor, Richard N. Coglianese and Sloan T. Spalding, Assistant Attorneys General, for relators.
David E. Bowers, Allen County Prosecuting Attorney; Anthony L. Geiger and Kevin Hawley, for respondents.
Crabbe, Brown & James, L.L.P., and Andrew G. Douglas, for intervening respondent Ohio Civil Service Employees Association.
{¶ 32} Moreover, Judge Reed’s jurisdiction could be invoked under other theories. Given the fact that the Lima Correctional Institution was created by an Act of the General Assembly and that the closing appears to be undertaken by an administrative act of the ODRC without legislative consultation and approval, it would seem that there are legitimate legal issues that may be appropriately litigated in Judge Reed’s court. Those issues are vital to the interests of the state and the local community. The question of who has the authority to close institutions is of broad interest to the General Assembly, the Governor, and to citizens across the state wherever legislatively created state facilities are located.